Name: Commission Regulation (EEC) No 691/92 of 19 March 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3. 92 Official Journal of the European Communities No L 74/33 COMMISSION REGULATION (EEC) No 691/92 of 19 March 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced Regulation (EEC) No 970/90 (3), as amended by Regula ­ tion (EEC) No 815/91 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall, in respect of importations during the second quarter of 1992, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 99, 19 . 4. 1990, p. 8. (4) OJ No L 83, 3. 4. 1991 , p. 6 . AN EX O  BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   AN NE X  AN NE XE  AL LE GA TO  BI JL AG E  AN EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã Ã ´ Ã ¹Ã º Ã Ã  Ã £Ã  C Ã  co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã Ã  Ã / 10 0 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd F1 ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 94 ,1 36 94 ,1 36 94 ,1 36 94 ,1 36 94 ,1 36 17 8, 86 0 17 8, 86 0 17 8, 86 0 17 8, 86 0 14 3, 08 7 14 3, 08 7 21 4, 63 1 21 4, 63 1 27 0, 07 7 30 7, 77 1 12 2, 85 2 12 2, 85 2 98 ,2 81 15 3, 56 4 18 5, 86 8 15 3, 56 4 15 3, 56 4 21 23 72 30 7, 77 1 21 2^ 72 27 0, 07 7 30 8, 34 9 30 8, 34 9 30 83 49 30 83 49 31 0, 09 7 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 75 3, 8 5 75 3, 8 5 75 3, 8 5 75 3, 8 5 75 3, 8 10 93 2, 1 10 93 2, 1 10 93 2, 1 10 93 2, 1 8 74 5, 8 8 74 5, 8 13 11 8, 6 13 11 8, 6 16 39 8, 3 18 75 7, 3 7 54 0, 1 7 54 0, 1 6 03 2, 1 9 42 5, 1 11 31 0, 1 9 42 5, 1 9 42 5, 1 12 96 8, 9 18 75 7, 3 12 96 8, 9 16 39 8, 3 18 75 73 18 75 73 18 75 7, 3 18 75 73 18 75 7, 3 1 06 4, 09 1 06 4, 09 1 06 4, 09 1 06 4, 09 1 06 4, 09 20 21 ,7 7 20 21 ,7 7 2 02 1, 77 2 02 1, 77 1 61 7, 42 1 61 7, 42 2 42 6, 12 2 42 6, 12 3 03 2, 65 3 46 8, 92 1 39 4, 44 1 39 4, 44 1 11 5, 55 1 74 3, 06 2 09 1, 67 1 74 3, 06 1 74 3, 06 2 39 8, 45 3 46 8, 92 2 39 8, 45 3 03 2, 65 3 46 8, 92 3 46 8, 92 34 68 ,9 2 3 46 8, 92 3 46 8, 92 27 8, 96 27 8, 96 27 8, 96 27 8, 96 27 8. 96 53 0, 03 53 0, 03 53 0, 03 53 0, 03 42 4, 03 42 4. 03 63 6. 04 63 6, 04 79 5, 04 90 9, 41 36 5, 57 36 5, 57 29 2, 46 45 6. 97 54 8, 35 45 6, 97 45 6, 97 62 8, 78 90 9, 41 62 8, 78 79 5, 04 90 9, 41 90 9, 41 90 9, 41 90 9, 41 90 9, 41 29 71 0, 46 29 71 0, 46 29 71 0, 46 29 71 0, 46 29 71 0, 46 56 44 9, 99 56 44 9, 99 56 44 9, 99 56 44 9, 99 45 16 0, 01 45 16 0, 01 67 74 0, 07 67 74 0, 07 87 15 9, 35 98 08 8, 95 38 22 5, 48 38 22 5, 48 30 58 0, 33 47 78 1, 87 59 54 8, 05 47 78 1, 87 47 78 1, 87 67 23 1, 44 98 08 8, 95 67 23 1, 44 87 15 9, 35 98 89 2, 20 98 89 2, 20 98 89 2, 20 98 89 2, 20 10 1 32 0, 49 18 31 4, 40 18 31 4, 40 18 31 4, 40 18 31 4, 40 18 31 4, 40 34 79 7, 40 34 79 7, 40 34 79 7, 40 34 79 7, 40 27 83 7, 92 27 83 7, 92 41 75 6, 89 41 75 6, 89 51 45 0, 01 59 33 4, 65 24 21 3, 19 24 21 3, 19 19 37 0, 52 30 ,2 66 ,5 1 35 65 6, 22 30 ,2 66 ,5 1 30 ,2 66 ,5 1 41 20 1, 09 59 33 4, 65 41 20 1, 09 51 45 0, 01 59 09 3, 43 59 09 3, 43 59 09 3, 43 59 09 3, 43 58 36 4, 17 93 5, 60 93 5, 60 93 5, 60 93 5, 60 93 5, 60 1 77 7, 65 1 77 7, 65 1 77 7, 65 1 77 7, 65 1 42 2, 13 1 42 2, 13 21 33 ,1 8 21 33 ,1 8 2 66 6, 48 3 05 0, 07 1 22 6, 07 1 22 6, 07 98 0, 86 1 53 2, 59 1 83 9, 11 1 53 2, 59 1 53 2, 59 2 10 8, 84 3 05 0, 07 2 10 8, 84 2 66 6, 48 3 05 0, 07 3 05 0, 07 3 05 0, 07 3 05 0, 07 3 05 0, 07 10 4, 13 2 10 4, 13 2 10 4, 13 2 10 4, 13 2 10 4, 13 2 19 7, 85 2 19 7, 85 2 19 7, 85 2 19 7, 85 2 15 8, 28 1 15 8, 28 1 23 7, 42 2 23 7, 42 2 29 6, 77 7 33 9, 47 0 13 6, 46 1 13 6, 46 1 10 9, 16 8 17 0, 57 6 20 4, 69 2 17 0, 57 6 17 0, 57 6 23 4, 71 3 33 9, 47 0 23 4, 71 3 29 6, 77 7 33 9, 47 0 33 9, 47 0 33 9, 47 0 33 9, 47 0 33 9, 47 0 20 8 72 6 20 8 72 6 20 8 72 6 20 8 72 6 20 8 72 6 39 6 58 0 39 6 58 0 39 6 58 0 39 6 58 0 31 7 26 4 31 7 26 4 47 5 89 6 47 5 89 6 59 4 86 9 68 0 44 6 27 3 52 7 27 3 52 7 21 8 82 2 34 1 90 9 41 0 29 1 34 1 90 9 34 1 90 9 47 0 46 6 68 0 44 6 47 0 46 6 59 4 86 9 68 0 44 6 68 0 44 6 68 0 44 6 68 0 44 6 68 0 44 6 31 4, 32 31 4, 32 31 43 2 31 4, 32 31 4, 32 59 7, 20 59 7, 20 59 7, 20 59 7, 20 47 7, 77 47 7, 77 71 6, 65 71 6, 65 89 5, 82 1 02 4, 68 41 1, 90 41 1, 90 32 9, 53 51 4, 88 61 7, 86 51 4, 88 51 4, 88 70 8, 47 1 02 4, 68 70 8, 47 89 5, 82 1 02 4, 68 1 02 4, 68 1 02 4, 68 1 02 4, 68 1 02 4, 68 24 76 0, 96 24 76 0, 96 24 76 0, 96 24 76 0, 96 24 76 0, 96 47 04 5, 88 47 04 5, 88 47 04 5, 88 47 04 5, 88 37 63 6, 70 37 63 6, 70 56 45 5, 07 56 45 5, 07 70 06 3, 79 80 47 0, 04 32 59 23 6 32 59 23 6 25 66 3, 13 40 09 8, 74 48 43 9, 41 40 74 0, 49 40 74 0, 49 55 11 5, 48 80 47 0, 04 55 75 7, 22 70 06 3, 79 80 30 6, 77 80 30 6, 77 80 30 6, 77 80 30 6, 77 79 81 3, 12 No L 74/34 Official Journal of the European Communities 20- 3 - 92 NB :L os cÃ ³d igo sN C, inc luid as las not as ap ie de pÃ ¡g ina ,se def ine ne ne lR egl am ent o( CE E) n ° 265 8/8 7m odi fic ado . NB :K N- ko de rne ,h eru nd er he nv isn ing er til fod no ter ,e rf ast sat id en Ã ¦n dre de for ord nin g (EÃ F) nr .2 65 8/8 7. NB :D ie KN -C od e sow ie die Ve rw eis un gen un d Fu Ã n ote n sin d du rch die geÃ ¤ nd ert e Ve ror dn un g (EW G) Nr .2 65 8/ 87 be sti mm t. NB :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½ Ã ´Ã Ã ± Ã Ã ¼Ã ­ Ã ½Ã ·Ã  Ã ¿Ã ½Ã ¿ Ã ¼Ã ±Ã  Ã ¿Ã »Ã ¿ Ã ³Ã ¯Ã ± Ã ,Ã  Ã Ã ¼Ã Ã µÃ Ã ¹ Ã »Ã ±Ã ¼ Ã ²Ã ±Ã ½ Ã ¿Ã ¼Ã ­ Ã ½Ã Ã ½ Ã Ã Ã ½ Ã ÃÃ ¿ Ã Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µÃ  Ã ½, Ã ºÃ ±Ã ¸ Ã ¿Ã Ã ¯ Ã ¶Ã ¿Ã ½ Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ½Ã  Ã Ã ¿Ã Ã ¿ÃÃ ¿ Ã ¹Ã ·Ã ¼ Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ½ Ã ¿Ã ½Ã ¹ Ã Ã ¼Ã  (Ã Ã  Ã ) Ã ±Ã Ã ¹ S. 265 8/8 7. NB :T he CN co de s an d the foo tno tes are de fin ed in am en de d Re gu lat ion (E EC )N o 26 58 /8 7. NB :L es cod es NC ain si qu el es ren voi se n bas de pag es on td Ã ©fi nis au rÃ ¨g lem ent (CE E) n ° 265 8/8 7 mo dif ie. NB :I co dic i NC e ir ela tiv ir ich iam i in cal ce so no de fin iti da lr eg ola me nto (C EE )n .2 65 8/ 87 mo dif ica to. NB :G N- co de s en vo etn ote n: zie de ge wi jzi gd e Ve ror de nin g (E EG )n r. 26 58 /87 . NB :O sc Ã ³di gos NC ,in clu ind oa sr em issÃ µ es em pÃ ©- de- pÃ ¡g ina sÃ £o def inid os no Re gul am ent o( CE E) n? 265 8/8 7a lter ado .